Name: Decision of the EEA Joint Committee No 110/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: information technology and data processing;  communications;  technology and technical regulations
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(10)Decision of the EEA Joint Committee No 110/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0019 - 0020Decision of the EEA Joint CommitteeNo 110/1999of 24 September 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 65/1999 of the EEA Joint Committee of 28 May 1999(1).(2) Commission Decision 98/542/EC of 4 September 1998 on a common technical regulation for telephony application requirements for public pan-European cellular digital land-based mobile communications, phase II (edition 2)(2) is to be incorporated into the Agreement.(3) Commission Decision 98/543/EC of 4 September 1998 on a common technical regulation for telephony application requirements for mobile stations intended to be used with phase II public digital cellular telecommunications networks operating in the DCS 1800 band (edition 2)(3) is to be incorporated into the Agreement.(4) Decision 98/542/EC repeals Commission Decision 96/629/EC of 23 October 1996 on a common technical regulation for telephony application requirements for public pan-European cellular digital land-based mobile communications, phase II and Commission Decision 97/527/EC of 9 July 1997 on a common technical regulation for the telephony application requirements for public pan-European cellular digital land-based mobile communications (edition 2), which are incorporated into the Agreement and which are consequently to be repealed under the Agreement.(5) Decision 98/543/EC repeals Commission Decision 97/529/EC of 9 July 1997 on a common technical regulation for the telephony application requirements for mobile stations intended to be used with phase II public digital cellular telecommunications networks operating in the DCS 1800 band, which is incorporated into the Agreement and which is consequently to be repealed under the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following points shall be inserted after point 4zr (Commission Decision 98/534/EC) in Chapter XVIII of Annex II to the Agreement:"4zs. 398 D 0542: Commission Decision 98/542/EC of 4 September 1998 on a common technical regulation for telephony application requirements for public pan-European cellular digital land-based mobile communications, phase II (edition 2) (OJ L 254, 16.9.1998, p. 28).4zt. 398 D 0543: Commission Decision 98/543/EC of 4 September 1998 on a common technical regulation for telephony application requirements for mobile stations intended to be used with phase II public digital cellular telecommunications networks operating in the DCS 1800 band (edition 2) (OJ L 254, 16.9.1998, p. 32)."Article 2The texts of points 4n (Commission Decision 96/629/EC), 4v (Commission Decision 97/527/EC) and 4x (Commission Decision 97/529/EC) in Chapter XVIII of Annex II to the Agreement shall be deleted.Article 3The texts of Decisions 98/542/EC and 98/543/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 284, 9.11.2000, p. 49.(2) OJ L 254, 16.9.1998, p. 28.(3) OJ L 254, 16.9.1998, p. 32.